United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K ☒ Annual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2014 OR ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission file number 1-13582 Speedway Motorsports, Inc. (Exact name of Registrant as Specified in its charter) Delaware 51 - 0363307 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 5555 Concord Parkway South Concord, North Carolina 28027 (704)455-3239 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Act: Title of each class $.01 Par Value Common Stock Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yes
